DETAILED ACTION 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 4,12,13,14,17,20,21,25,26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	` Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,2,3,5,6,7,8,9,11,16,18,19,22,23,24 are rejected under 35 U.S.C. 103 as being unpatentable over Uberoy et al. (US 2019/0215200 A1) in view of Sajeepa et al. (US 2018/0048569 A1)

Regarding Claim 1, Uberoy teaches, A network system comprising: 
a plurality of data processing units (DPUs) interconnected via a network fabric, wherein each DPU of the plurality of DPUs implements proxy logic for a system bus connection, and wherein the plurality of DPUs and the network fabric together operate as a single system bus connection proxy; (Fig1 and [0026] Host computing machine ( " host " ) 102 , in one example , includes VMs 120 - 122, and hypervisor 124(=DPU) connected to eSWitch-130(=second DPU)  and the to endpoint devices 110 and 108. [0031]- Overlay manager 134 can store rules for creating overlay network connections for particular types of out bound traffic (=proxy logic for system bus connection) from one or more of the VMs 120 – 122(=host device). For example, an overlay (eg., a tunnel) can be created for particular types of data packets from an end point in vSwitch 132 to an end point in a destination node such as 110.Devices 124 and 130 constitute “plurality of DPUs”);
a host device locally attached to a host unit interface of a first DPU of the plurality of DPUs via a first system bus connection; and (Fig1 and [0027]- hypervisor 124 (=DPU) facilitates and manages each VM 120 – 122(=host device); [0038]- data packets of an outbound traffic flow 162 from VM 120 can be written by VM 120 directly via one of internal connections 142(=first system bus) to DCN 126 .[0038]- connections 142 can comprise an internal bus such as a peripheral component interconnect ( PCI ) bus or a PCI extended ( PCIe , which is sometimes alternatively abbreviated PCI - X ) bus);
a plurality of endpoint devices locally attached to host unit interfaces of one or more second DPUs of the plurality of DPUs via second system bus connections, ([ 0035] As shown in FIG 1, DCN 126, in some embodiments, includes switch 130 (=second DPU), network interface 128. [0036]- For example, network interface 128 can comprise one or more physical ports (eg. Ethernet ports) (=second system bus connection) for connecting with one or more outside networks. [0038]- switched by switch 130(=second DPU) out network interface 128 onto networks 106 to their destination node 108. 108 and 110 ([0041] eSwitch 130 connection to endpoint 110) are plurality of endpoint devices connected to eSwitch 130(=second DPU)
wherein the first DPU is configured to, upon receipt of packets from the host device on the host unit interface of the first DPU and destined for a given endpoint device of the plurality of endpoint devices, establish a logical tunnel across the network fabric between the first DPU and one of the second DPUs to which the given endpoint device is locally attached, encapsulate the packets using a transport protocol, and send the encapsulated packets over the logical tunnel to the one of the second DPUs, and ([0032] and [0041]- eSwitch 130(=second DPU) can receive directly from VM 122(=host device) a stream of data packets 166 addressed to destination node 110 . The eSwitch 130 can determine that the packets of stream 166 are to be tunneled via an overlay point - to - point connection (=logical tunnel) to node 110(=endpoint devices) and switch the packets 166 to vSwitch 132(=first DPU) of hypervisor 124 for overlay encapsulation. The vSwitch 132 can then create the overlay by encapsulating the data packets as discussed in ([0032] based on IPsec or VXLAN protocol) the now overlay - encapsulated packets 160 to vSwitch 132 destination, which switches the encapsulated packet stream 160 through network interface 128 onto network 106(=network fabric) and ultimately to the end point of the overlay in destination node 110);
wherein the one of the second DPUs is configured to, upon receipt of the encapsulated packets, . ([0046]- The vSwitch 132 then sends the encapsulated packets 160 back to eSwitch 130 (=second DPU), which switches the encapsulated packets 160 through the DCN ' s 126 network interface 128 onto network (s) 106. The encapsulated packets 160 then make their way via the overlay across the network (s) 106 to their destination, which in the example illustrated in FIG. 1, is destination node 110(=endpoint device).
Uberoy does not teach, extract the packets by second DPU.
Sajeepa teaches, extract the packets  by second DPU, (Fig 1- compute node 102 or target(=first DPU) ,VIC adapter 120(=second DPU) ,host(=endpoint).[0023] -decapsulation ” refers to de - packetizing incoming ROCE packets that originate from the target and are destined for the host , and are received at the IG classifier of the host VIC adapter by extracting from the incoming ROCE packets RDMA work requests or responses included as payload of these packets).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Uberoy, extract the packets by second DPU as taught by Sajeepa to add extraction or decapsulation to the second DPU to separate encapsulation and decapsulation between DPU’s.

Regarding Claim 2, Uberoy teaches, the network system of claim 1, wherein, to encapsulate the packets using the transport protocol, the first DPU is configured to encapsulate the packets using a transport protocol over IP over Ethernet encapsulation. ([0031]- vSwitch 132 to an end point in a remote node (e. g., 110). Virtual extensible local area network (VXLAN), generic routing encapsulation (GRE), and IP security (IPsec) are examples of encapsulation protocols for creating point - to - point overlays (or tunnels), and either of those protocols or a similar protocol can be used in hypervisor 124).

Regarding Claim 3, Uberoy teaches, the network system of claim 1, wherein the encapsulated packets are layer 3 (L3) routable within the logical tunnel across the network fabric. ([0031] and [0029]- Alternatively, vSwitch 132 can operate at another layer in the OSI stack. For example, vSwitch 132 can be a layer 3 or higher virtual network appliance (e. g., a switch, bridge, router, or the like).
Regarding Claim 5, Uberoy teaches, The network system of claim 1, wherein the host unit interface of the first DPU is configured to provide the host device access to the system bus connection proxy operating as at least one of a virtual switch attached to one or more of the endpoint devices or a virtual device implemented as an abstraction of one or more of the endpoint devices.([0038]- Thus , for example , data packets of an outbound traffic flow 162 from VM 120 can be written by VM 120 (=host) directly via one of internal connections 142 to DCN 126(=part of second DPU) .[0039]- hypervisor 124, including vSwitch 132 , overlay manager 134(=bus proxy) , and other functionality 136 , runs on host ' s 102 CPU(=access to proxy)),

Regarding Claim 6, Uberoy teaches, The network system of claim 1, 
wherein the host unit interface of the first DPU is configured to operate in a switch upstream function mode for the first system bus connection to provide the host device access to the system bus connection proxy operating as a virtual switch attached to one or more of the endpoint devices; and  ([0033]- The eSwitch 130 can thus be configured to switch encapsulated data packets ( not shown ) received at network interface 128 from a remote node (eg. , 110 ) to vSwitch 132 for decapsulation . Decapsulated packets are then returned by vSwitch 132 and forwarded by eSwitch 130 to their destination VM 120 – 122(=host));
wherein the host unit interface of one of the second DPUs is configured to operate in a switch downstream function mode for a second system bus connection to provide the given endpoint device access to the system bus connection proxy operating as the virtual switch attached to the host device. ([0041]- eSwitch 130(=second DPU) can receive directly from VM 122 a stream of data packets 166 addressed to destination node -110. Encapsulated packet stream 160 through network interface 128 (=second system bus) onto networks 106 and ultimately to the end point of the overlay in destination node 110).

Regarding Claim 7, Uberoy teaches, The network system of claim 6, wherein, from the perspective of the host device and the given endpoint device, the system bus connection proxy appears to be a locally attached system bus connection switch.([0039]- the local interface 144(=locally attached system bus) of DCN 126 further comprises a port ( not shown ) and an internal connection ( one of connections 142 ) to hypervisor 124 , which as will be seen , allows eSwitch 130 selectively to switch particular traffic to vSwitch 132 for processing within hypervisor 124).

Regarding Claim 8, Uberoy teaches, The network system of claim 1, wherein the host unit interface of the first DPU is configured to operate in an endpoint function mode for the first system bus connection to provide the host device access to the system bus connection proxy operating as a virtual device implemented as an abstraction of one or more endpoint devices; and ([0033]- For this reason , the local interface 144 of DCN 126 further comprises a port ( not shown ) and an internal connection ( one of connections 142 ) to hypervisor 124 , which as will be seen , allows eSwitch 130 selectively to switch particular traffic to vSwitch 132 for processing within hypervisor 124);
wherein the host unit interface of the one of the second DPUs is configured to operate in a rootport function mode for a second system bus connection to the given endpoint device. ([0041]- The eSwitch 130 can determine that the packets of stream 166 are to be tunneled via an overlay point - to - point connection (as discussed above) to destination node 110 and switch the packets 166 to vSwitch 132 of hypervisor 124 for overlay encapsulation).

Regarding Claim 9, Uberoy teaches, the network system of claim 8, wherein, from the perspective of the host device, the system bus connection proxy appears to be a locally attached endpoint device. ([0031]- an overlay (e. g., a tunnel) can be created for particular types of data packets from an end point in vSwitch 132(=endpoint device) to an end point in a destination node such as 110).

Regarding Claim 11, Uberoy teaches, the network system of claim 1, wherein the host unit interface of the first DPU exposes a logical system bus connection proxy model to the host device, and wherein the host unit interfaces of the second DPUs each expose a logical system bus connection proxy model to the plurality of endpoint devices. [0030]- Nodes in the overlay network are connected by virtual, physical, and / or logical links. Each link may correspond to a path which facilitates a traffic flow to travel through physical and / or logical links).

Regarding Claim 16, Uberoy teaches, the network system of claim 1, wherein the proxy logic for the system bus connection supports security within the network fabric, and wherein the logical tunnel established by the first DPU comprises an encrypted tunnel. ([0030]- Nodes in the overlay network are connected by virtual, physical, and / or logical links. Each link may correspond to a path which facilitates a traffic flow to travel through physical and / or logical links. [0031]- For example, an overlay (e. g., a tunnel) can be created for particular types of data packets from an end point in vSwitch 132 to an end point in a destination node such as 110).

Regarding Claim 18, Uberoy teaches, A first data processing unit (DPU) integrated circuit comprising: 
a networking unit interconnected with a plurality of DPUs via a network fabric; 
a host unit comprising a host unit interface locally attached to a host device via a system bus connection; and ([0026] Host computing machine (“host “) 102, in one example, includes VMs 120 - 122, and hypervisor 124(=DPU) connected to eSWitch-130(second DPU) and the to endpoint devices 110 and 108);
at least one processing core configured to: execute proxy logic for a system bus connection, wherein the plurality of DPUs, including the first DPU integrated circuit, and the network fabric together operate as a single system bus connection proxy, and wherein the host unit interface is configured to provide access to the single system bus connection proxy operating as at least one of a virtual switch attached to one or more of a plurality of endpoint devices or a virtual device implemented as an abstraction of one or more of the plurality of endpoint devices, and ([0031]- Overlay manager 134 can store rules for creating overlay network connections for particular types of out bound traffic (=proxy logic for system bus connection) from one or more of the VMs 120 – 122(=host device). For example, an overlay (eg. , a tunnel ) can be created for particular types of data packets from an end point in vSwitch 132 to an end point in a destination node such as 110.Devices 124 and 130 constitute “plurality of DPUs”); (Fig1 and [0027]- hypervisor 124 (=DPU) facilitates and manages each VM 120 – 122(=host device); [0038]- data packets of an outbound traffic flow 162 from VM 120 can be written by VM 120 directly via one of internal connections 142(=first system bus) to DCN 126 .[0038]- connections 142 can comprise an internal bus such as a peripheral component interconnect ( PCI ) bus or a PCI extended ( PCIe , which is sometimes alternatively abbreviated PCI - X ) bus);
upon receipt of packets from the host device on the host unit interface and destined for a given endpoint device of the plurality of endpoint devices, establish a 38Docket No.: 1242-06OUS01 logical tunnel across the network fabric between the first DPU integrated circuit and a second DPU integrated circuit of the plurality of DPUs to which the given endpoint device is locally attached, encapsulate the packets using a transport protocol, and send the encapsulated packets over the logical tunnel to the second DPU integrated circuit. (([0041] eSwitch 130 connection to endpoint 110) are plurality of endpoint devices connected to eSwitch 130(=second DPU). ([0032] and [0041]- eSwitch 130(=second DPU) can receive directly from VM 122(=host device) a stream of data packets 166 addressed to destination node 110. The eSwitch 130 can determine that the packets of stream 166 are to be tunneled via an overlay point - to - point connection (=logical tunnel) to node 110(=endpoint devices) and switch the packets 166 to vSwitch 132(=first DPU) of hypervisor 124 for overlay encapsulation. The vSwitch 132 can then create the overlay by encapsulating the data packets as discussed in ([0032] based on IPsec or VXLAN protocol) the now overlay - encapsulated packets 160 to vSwitch 132 destination, which switches the encapsulated packet stream 160 through network interface 128 onto network 106(=network fabric) and ultimately to the end point of the overlay in destination node 110. Fig7 describes “integrated circuit”);

Regarding Claim 19, Uberoy teaches, the first DPU of claim 18, wherein, to encapsulate the packets using the transport protocol, the processing core is configured to encapsulate the packets using a transport protocol over IP over Ethernet encapsulation that is layer 3 (L3) routable within the logical tunnel across the network fabric. ([0031] and [0029]- Alternatively, vSwitch 132 can operate at another layer in the OSI stack. For example, vSwitch 132 can be a layer 3 or higher virtual network appliance (e. g., a switch, bridge, router, or the like).

Regarding Claim 22, Uberoy teaches, A method comprising: 
configuring, by a first data processing unit (DPU) of a plurality of DPUs interconnected via a network fabric and implementing proxy logic for a system bus connection, a host unit interface of the first DPU to operate in a first mode for a system bus connection by which the host unit interface is locally attached to a host device, wherein the plurality of DPUs and the network fabric together operate as a single system bus connection proxy, and wherein the host unit interface of the first DPU is configured to provide access to the single system bus connection proxy operating as at least one of a virtual switch attached to one or more of a plurality of endpoint devices or as a virtual device implemented as an abstraction of one or more of the plurality of endpoint devices; 39Docket No.: 1242-06OUS01 (Fig1 and [0026] Host computing machine ( " host " ) 102 , in one example , includes VMs 120 - 122, and hypervisor 124(=DPU) connected to eSWitch-130(second DPU)  and the to endpoint devices 110 and 108. [0031]- Overlay manager 134 can store rules for creating overlay network connections for particular types of out bound traffic (=proxy logic for system bus connection) from one or more of the VMs 120 – 122(=host device). For example, an overlay (eg., a tunnel) can be created for particular types of data packets from an end point in vSwitch 132 to an end point in a destination node such as 110.Devices 124 and 130 constitute “plurality of DPUs”. 
receiving, on the host unit interface of the first DPU, packets from the host device on the host unit interface, wherein the packets are destined for a given endpoint device of the plurality of endpoint devices; (Fig1 and [0027]- hypervisor 124 (=DPU) facilitates and manages each VM 120 – 122(=host device); [0038]- data packets of an outbound traffic flow 162 from VM 120 can be written by VM 120 directly via one of internal connections 142(=first system bus) to DCN 126 .[0038]- connections 142 can comprise an internal bus such as a peripheral component interconnect ( PCI ) bus or a PCI extended ( PCIe , which is sometimes alternatively abbreviated PCI - X ) bus);
establishing a logical tunnel across the network fabric between the first DPU and a second DPU of the plurality of DPUs to which the given endpoint device is locally attached; encapsulating the packets using a transport protocol; and sending the encapsulated packets over the logical tunnel to the second DPU.  ([0032] and [0041]- eSwitch-130(=second DPU) can receive directly from VM 122(=host device) a stream of data packets 166 addressed to destination node 110. The eSwitch-130 can determine that the packets of stream 166 are to be tunneled via an overlay point - to - point connection (=logical tunnel) to node 110(=endpoint devices) and switch the packets 166 to vSwitch 132(=first DPU) of hypervisor 124 for overlay encapsulation. The vSwitch 132 can then create the overlay by encapsulating the data packets as discussed in ([0032] based on IPsec or VXLAN protocol) the now overlay - encapsulated packets 160 to vSwitch 132 destination, which switches the encapsulated packet stream 160 through network interface 128 onto network 106(=network fabric) and ultimately to the end point of the overlay in destination node 110);

Regarding Claim 23, Uberoy teaches, the method of claim 22, further comprising: 
configuring, by the second DPU, a host unit interface of the second DPU to operate in a second mode for a system bus connection by which the host unit interface of the second DPU is communicatively coupled to the given endpoint device; and ( [ 0035 ] As shown in FIG 1 , DCN 126 , in some embodiments , includes eSwitch 130 (=second DPU), network interface 128.[0036]- For example , network interface 128 can comprise one or more physical ports (eg. Ethernet ports) (=second system bus connection) for connecting with one or more outside networks. [0038]- switched by eSwitch 130(=second DPU) out network interface 128 onto networks 106 to their destination node 108. 108 and 110 ([0041] eSwitch 130 connection to endpoint 110) are plurality of endpoint devices connected to eSwitch 130(=second DPU)
upon receipt of the encapsulated packets, the packets and sending, on the host unit interface of the second DPU, the packets to the second endpoint device. ([0046]- The vSwitch 132 then sends the encapsulated packets 160 back to eSwitch 130 (=second DPU), which switches the encapsulated packets 160 through the DCN ' s 126 network interface 128 onto network (s) 106. The encapsulated packets 160 then make their way via the overlay across the network (s) 106 to their destination, which in the example illustrated in FIG. 1, is destination node 110(=endpoint device)).
Uberoy does not teach, extracting, by the second DPU.
Sajeepa teaches, extracting, by the second DPU, (Fig 1- compute node 102 or target(=first DPU) ,VIC adapter 120(=second DPU) ,host(=endpoint).[0023] -decapsulation ” refers to de - packetizing incoming ROCE packets that originate from the target and are destined for the host , and are received at the IG classifier of the host VIC adapter by extracting from the incoming ROCE packets RDMA work requests or responses included as payload of these packets).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Uberoy, extracting, by the second DPU as taught by Sajeepa to add extraction or decapsulation to the second DPU to separate encapsulation and decapsulation between DPU’s.

Regarding Claim 24, Uberoy teaches, the method of claim 22, wherein encapsulating the packets using the transport protocol comprises encapsulating the packets using a transport protocol over IP over Ethernet encapsulation that is layer 3 (L3) routable within the logical tunnel across the network fabric.  ([0031] and [0029]- Alternatively, vSwitch 132 can operate at another layer in the OSI stack. For example, vSwitch 132 can be a layer 3 or higher virtual network appliance (e. g., a switch, bridge, router, or the like).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Uberoy et al. (US 2019 / 0215200 A1) in view of Sajeepa et al. (US 2018 / 0048569 A1) in further view of Solki et al.  
(US 2018/0314670 A1)

Regarding Claim 10, Uberoy teaches, the network system of claim 1, wherein the host device comprises a central processing unit (CPU), and ([0026] -The hypervisor 124 can allocate to each VM 120 - 122 its own portion of the host ' s 102 main memory (not shown) and periodic slices of time on the hosts 102 CPU);
Uberoy in view of Sajeepa does not teach, wherein the given endpoint device comprises a graphics processing unit (GPU) allocated and provisioned to the CPU from a pool of GPUs located anywhere in the network system.
Solki teaches, wherein the given endpoint device comprises a graphics processing unit (GPU) allocated and provisioned to the CPU from a pool of GPUs located anywhere in the network system. ([0003]-typical root 102 is a computer chipset, including a central processing unit (CPU), a host bridge 104, and two endpoints EPO 106a and EP1 106b. Endpoints are bus endpoints and can be various peripheral components, for example special purpose processors such as graphics processing units (GPUs)).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Uberoy in view of Sajeepa, wherein the given endpoint device comprises a graphics processing unit (GPU) allocated and provisioned to the CPU from a pool of GPUs located anywhere in the network system as taught by Solki to add GPU as peripheral endpoint devices as is common in such network systems.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Uberoy et al. (US 2019 / 0215200 A1) in view of Sajeepa et al. (US 2018 / 0048569 A1) in further view of Rimmer et al.  (US 2017/0026300 A1)

Regarding Claim 15, Uberoy teaches, the network system of claim 1, wherein the proxy logic for the system bus connection supports reliable transmission of the encapsulated packets using the transport protocol by maintaining Peripheral Component Interconnect Express (PCIe) ordering and ([0032]- vSwitch 132 creates the overlays be encapsulating outbound data packets, and vSwitch creates the overlays in accordance with rules stored in the overlay manager 134. [0038]- internal connections 142 can comprise an internal bus such as a peripheral component interconnect (PCI)bus or a PCI extended bus.
Uberoy in view of Sajeepa does not teach, deadlock prevention solutions.
Rimmer teaches, ([0276], [0272], [0273]- In one embodiment, to support a wide variety of fabric topologies and configurations, SC assignments are managed by the fabric manager and the SC of a given packet may change as it traverses the fabric so that deadlocks can be avoided.
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Uberoy in view of Sajeepa, deadlock prevention solutions as taught by Rimmer to avoid stalls in packet flow.

	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anindita Sen whose telephone number is (571)-272-2390. The examiner can normally be reached 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)-272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANINDITA SEN/Examiner, Art Unit 2478         

/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478